Citation Nr: 0314571	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  97-26 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder as secondary to service-
connected duodenal ulcer disease, and, if so, entitlement to 
service connection for an acquired psychiatric disorder as 
secondary to service-connected duodenal ulcer disease.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had military service in the United States Army 
Reserves from August 1953 to August 1961.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In that determination, the RO denied service 
connection for a psychiatric disorder secondary to his 
service-connected duodenal ulcer disease.  The Board remanded 
the claim in October 1998 and in September 2001.  


FINDINGS OF FACT

1.  The RO denied service connection for a nervous disorder 
on the merits in an August 1976 rating decision.  The 
appellant was notified of this decision in August 1976 and 
did not appeal.  

2.  The evidence received since August 1976 concerning an 
acquired psychiatric disorder as secondary to duodenal ulcer 
disease is new and material.  

3.  Symptomatology associated with an acquired psychiatric 
disorder is not related to the service-connected duodenal 
ulcer disease.  


CONCLUSIONS OF LAW

1.  The August 1976 rating decision that denied service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 2002); 38 C.F.R. § 3.160(d) (2002).  

2.  New and material evidence have been received, and the 
claim for service connection for an acquired psychiatric 
disorder as secondary to duodenal ulcer disease is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  An acquired psychiatric disorder is not proximately due 
to or the result of a disorder of service origin.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
51 03A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.  

The claim here involves a request to reopen a previously 
denied claim, and there is no issue as to whether it is 
substantially complete.  38 U.S.C.A. §5102 (West 2002); 38 
C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) (2002).  The 
appellant originally filed the appropriate form seeking to 
establish entitlement to service connected compensation in 
May 1958.  Accordingly, when he later submitted statements 
seeking to reopen the previously denied service-connection 
claim, that informal claim did not require submission of 
another formal application.  See 38 C.F.R. § 3.155(a) (2002).  
There is thus no issue as to providing the appropriate form 
or instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In a September 1995 letter, the 
RO informed the appellant of the denial of his claim and the 
reasons for that action.  In an August 1997 statement of the 
case and in a May 2001 supplemental statement of the case, 
the RO discussed the evidence considered in its assessment of 
the claim.  In its October 1998 remand, the Board notified 
the appellant that it would undertake development of VA 
hospital records and that he should submit an authorization 
for the release of records from Dr. Rodriguez Llauger.  The 
RO issued an August 2001 letter to the appellant discussing 
the evidence needed to show entitlement, the information that 
he had to provide to VA, and the action undertaken to assist 
him in developing evidence necessary to substantiate the 
claim.  In its September 2001 remand, the Board informed the 
appellant of the need to submit new and material evidence to 
reopen the previously denied claim and told him VA would 
obtain records from the Social Security Administration (SSA).  
In a November 2001 letter, the RO discussed the evidence 
needed to show entitlement to the benefit sought, what action 
he had to undertake, when and where to send information or 
evidence, and VA's obligation to obtain evidence he 
identifies.  In a June 2002 supplemental statement of the 
case, the RO told the appellant that it had reopened the 
claim and informed him of the regulations implementing the 
VCAA.  There is no indication that additional notification of 
the types of evidence needed to substantiate the claims, or 
of VA's or the appellant's responsibilities with respect to 
the evidence, is required.  See Quartuccio, 16 Vet. App. at 
187.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The record includes VA and private 
medical records from sources identified by the appellant and 
records from SSA.  He has not notified VA of any other source 
of evidence that would help in substantiating his claim.  
VA has undertaken all necessary and reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  Assistance 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim .  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  The 
RO afforded the appellant a VA examination by a board of two 
VA psychiatrists in August 1996 and in February 1997.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis

A.  Reopening

By an August 25, 1976, letter, the RO notified the appellant 
of an August 1976 rating decision that denied his claim of 
service connection for a nervous disorder.  As the appellant 
did not file a notice of disagreement with that determination 
within a year of the notification, the rating decision became 
final.  38 C.F.R. § 3.160(d) (2002).  See 38 C.F.R. § 20.200 
(2002) (an appeal consists of a timely filed written notice 
of disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal); 38 C.F.R. 
§ 20.302(a) (2002) (claimant must file a notice of 
disagreement with a rating decision within one year of notice 
of the decision in order to initiate an appeal).  

The appellant here seeks to reopen this claim, arguing that 
he currently has a psychiatric disorder that is linked to his 
service-connected duodenal ulcer disability.  Final decisions 
of the RO, such as the August 1976 rating decision, may not 
be reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 7105(c), 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  If new and material evidence is submitted, the claim 
will be reopened and adjudicated on the merits.  38 U.S.C.A. 
§ 5108 (West 2002).  "The Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regulations adopted pursuant to the VCAA changed the 
definition of new and material evidence.  See 38 C.F.R. § 
3.156(a) (2002).  However, the new regulatory definition is 
effective only for claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
This claim to reopen having been received prior to August 29, 
2001, the following regulation defines new and material 
evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the August 1976 
rating decision is of concern for the purpose of reopening 
this claim.  For the purpose of determining whether evidence 
is new and material, its credibility is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  At the least, it is reasonable to require 
evidence submitted since August 1976 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  

The evidence before VA when the RO rendered the August 1976 
rating decision included the appellant's service medical 
records, which were silent as to any psychiatric disorder or 
symptoms.  VA examination in August 1958 also noted no 
psychiatric impairment.  A private physician in August 1973 
diagnosed anxiety depression and a VA examination in August 
1973 found potential schizophrenia and an element of 
malingering.  Considering this evidence, the RO issued the 
August 1976 rating decision denying the claim because the 
evidence did not show an etiologic link between the 
psychiatric findings and the appellant's service-connected 
left foot disorder.  

After August 1976, the record includes receipt of various 
documents referring to current diagnoses of depression, 
anxiety, and schizophrenia.  To be material, new evidence 
must bear directly and substantially on the merits of each 
essential element that was a basis for the prior denial.  
Because the appellant seeks service connection for a 
psychiatric disorder related, as he asserts, to a service-
connected duodenal ulcer disability, material evidence would 
be significant evidence that bore substantially and directly 
on the existence of a current psychiatric disability and its 
relationship to that service-connected disability.  

The evidence received subsequent to August 1976 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  This new evidence included statements from Dr. 
Rodriguez Llauger in September 2001 indicating that the 
appellant's mental condition was a result of emotionally 
traumatizing surgery in treatment of the duodenal ulcer.  
Another statement from this psychiatrist, in April 1996, 
concluded, given the fragility of the appellant's ego, that 
treatment of the ulcer disease could have provoked the 
manifestation of a hitherto latent psychiatric condition or 
aggravated a pre-existing psychiatric condition to the point 
of incapacity.  These statements are new, in the sense that 
they were not before agency decisionmakers in 1976, and are 
material, as they provide medical support for the appellant's 
allegation of a nexus between the psychiatric disorder and 
the ulcer disease.  Accordingly, the Board finds that the 
evidence received subsequent to August 1976 is new and 
material and serves to reopen the claim for service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 5108 
and 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

B.  Merits

As the RO in its most recent June 2002 supplemental statement 
of the case reopened the claim and considered it on the 
merits, there is no prejudice to the appellant in the Board 
here considering the claim on the merits.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection on a secondary basis 
is warranted when it is demonstrated that a disorder is 
proximately due to or the result of a disorder of service 
origin.  38 C.F.R. § 3.310 (2002).  To establish service 
connection on a secondary basis for a disorder clearly 
separate from the service-connected disorder, there must 
present medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  When 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The evidence includes VA and private treatment records in the 
1970s, 1980s, and 1990s that identify current psychiatric 
disorders, without reference to the etiology of those 
disorders.  The appellant contends in his statements, as well 
as in his March 1992 hearing testimony, that his psychiatric 
symptoms are related to his ulcer disease.  However, the 
record does not indicate that the appellant has the medical 
expertise to render such a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The record contains documentation asserting a connection 
between the psychiatric manifestations and various disorders 
other than an ulcer disease.  In an August 1973 report from 
Dr. Bustelo, it was noted that the appellant alleged a 
connection between the psychiatric symptoms and an asthmatic 
disorder.  An August 1982 report from Dr. Ponata indicated 
that the appellant's psychiatric symptoms, comprised of 
severe anxiety neurosis, were probably aggravated by frequent 
use of asthmatic medication.  A VA clinical record in 
February 1999 noted that depressive symptoms were related, 
per the appellant's own history, to his nonservice-connected 
asthma.  There was no mention in these opinions of ulcers as 
related to the psychiatric symptoms.  Moreover, the appellant 
is not service connected for an asthmatic disorder, and so 
these opinions cannot support his current claim.  In an 
October 1976 report, Dr. Parilla noted that the appellant 
developed anxiety reaction with depressive features due to a 
crushing injury to the left foot, the residuals of which have 
been service connected.  In the current appeal, the appellant 
has alleged only that his psychiatric symptoms are related to 
his ulcer disease, and has not claimed it is related to the 
left foot disability.  

While the evidence shows a current psychiatric disorder, the 
etiology of that disorder is difficult to determine due to 
the appellant's own fluctuating comments as to its cause.  VA 
examination in August 1996 ordered additional testing, which 
included a psychological evaluation without a final 
diagnostic impression due to the appellant's exaggeration of 
his symptoms.  A February 1997 addendum to that examination 
revealed anxiety disorder, and specifically noted that it was 
not related to the ulcer disability.  The examiner commented 
on the appellant's many somatic complaints that allegedly 
prevented him from working and noted that the alleged 
etiology of his psychiatric disorder fluctuated over time.  
The examiners commented on Dr. Bustelo's 1973 statement 
reporting the appellant's connection of psychiatric symptoms 
to asthma and on reports of Dr. Parilla in 1976 that the 
disorder was due to his left foot disability.  From this, the 
examiners cast significant doubt on the appellant's veracity 
as they interpreted Dr. Rodriguez Llauger's April 1996 
statement (essentially the same as her later September 2001 
statement), which concludes that, given the fragility of the 
appellant's ego, treatment of the ulcer disease could have 
provoked the manifestation of a hitherto latent psychiatric 
condition or aggravated a pre-existing psychiatric condition 
to the point of incapacity.  What the examiners found instead 
were very strong histrionic personality features and an 
emotional condition that was basically affecting his physical 
ailments, and not the other way around.  In other words, the 
examiners opined that a physical ailment, including the ulcer 
disease, was not contributing to his psychiatric symptoms.  

This February 1997 VA opinion - based on a thorough review of 
the record and the private medical opinions, on psychological 
evaluation, and on the opinion of two VA psychiatrists - 
outweighs the opinion expressed by Dr. Rodriguez-Llauger, 
which appears based on treatment of the appellant only since 
1992 and on a history of psychiatric and ulcer treatment 
presented solely by the appellant.  In light of the evidence 
and based on this analysis, it is the determination of the 
Board that the preponderance of the evidence is against the 
claim of service connection for an acquired psychiatric 
disorder as secondary to duodenal ulcer disease.  


ORDER

The application to reopen claim of entitlement to service 
connection for an acquired psychiatric disorder as secondary 
to service-connected duodenal ulcer disease is granted.  

Service connection for an acquired psychiatric disorder as 
secondary to service-connected duodenal ulcer disease is 
denied.  



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



